DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 23 Oct 2020.

Amendments Received
Amendments to the claims were received and entered on 23 Apr 2021.

Status of the Claims
Canceled: 11–20
Examined herein: 1–10 and 21–30

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained from the previous Office action.
Claim 2 recites a "a testing chamber that receives the sample from an inlet and in which the DNA sequencer analyzes the sample".  An exemplary embodiment of this "testing chamber" is illustrated as element 1312 of Fig. 13.  Fig. 13 as a whole illustrates that this "testing chamber" is part of a 
In the corresponding part of the specification, "the disclosed innovation can be embodied in a modular/portable device that can be affixed to the inside of a toilet bowl …. Once affixed to the toilet bowl, the device can perform any and/or all of the above-described waste analysis functionality" (¶ 00158).  The described "waste analysis functionality" includes extracting DNA from the sample (¶ 0062–0064) and amplifying the extracted DNA (¶ 0066–0071).  While the disclosure describes these functions, it describes only in scant detail the structures that may be used to implement these functions.  And while "information which is well known in the art need not be described in detail in the specification" (MPEP 2163), a claimed invention is not supported by an adequate written description if essential aspects of the invention are neither described in the disclosure nor well known in the art.
Automating the functions of isolating DNA from a stool sample and sequencing the DNA from that sample could not have been implemented in an apparatus of the size depicted, or in any system of comparable size to a customary toilet, using technology that was well-known in the art at the time of invention.  Though miniaturized, portable DNA sequencing systems existed at the time of invention (e.g. the MinION system from Oxford Nanopore; see publications previously made of record), these systems perform only the sequencing reactions.  They cannot be used directly on biological samples; they require that the DNA be extracted and amplified from the sample prior to sequencing.  Extracting DNA from a biological sample (e.g. stool) and preparing the sequencing library is time consuming, and typically must be performed manually by technicians "trained and skilled in molecular diagnostics and sequencing" (Walter, et al. Journal of Biotechnology 2018; p. 22 § 5).  Though semi-automated systems capable of e.g. Roche's MagNA Pure 96 and ThermoFisher's KingFisher Flex; see references of record), such systems are much larger than illustrated, weigh more than fifty pounds, and still require significant hands-on activity to prepare the sample prior to extraction.  Fully automating the process of extracting DNA from a biological sample and then analyzing that DNA using a miniature sequencer in the manner described by the instant specification would have required additional liquid handling apparatuses (e.g. robotics or fluidic connections), adding further bulk, weight, cost and complexity to the system.  It simply would have been impossible to implement "a testing chamber that receives [a] sample from an inlet and in which [a] DNA sequencer analyzes [a] sample" as claimed in an apparatus "that can be affixed to the inside of a toilet bowl" using technology that existed at the time of invention.  Hence, the disclosure fails to convey to one of ordinary skill in the art that the inventor was in possession of the invention at the time the application was filed.

Response to Arguments - Rejections Under 35 USC § 112(a)
In the reply filed 23 Apr 2021, Applicant asks that "how can an innovation be impossible to achieve yet argues obvious in view of the prior art[?]" (p. 7)
The CAFC answered this very question in Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (CAFC 2010): "a description that merely renders the invention obvious does not satisfy the requirement [of § 112(a)]" (Ariad at 1172).  A claimed invention may fail to comply with the requirements of § 103 because it is broad, and encompasses customary technologies that are well-known to a person of ordinary skill in the art.  The same claimed invention may still fail to comply with the requirements of § 112(a) because the specification shows a particular implementation of the invention, without adequate disclosure to show that Applicant possessed the invention as disclosed.  "A separate written description requirement also does not conflict with the function of the claims. … [The claims'] principal Ariad at 1169).  Rejections for insufficient written description and § 103 are not mutually exclusive.
Applicant asserts that "miniaturized testing chamber and analysis are in the marketplace today" (p. 7).
This assertion is not supported by the information at the provided URLs, and even if it were, that evidence would not be sufficient to show that the disclosure complies with the requirement of § 112(a).  First, neither the PNAS publication nor the ThermoFisher website show "miniaturized" extraction systems.  They are both benchtop systems.  They are much larger than the "testing chamber" disclosed in the instant specification.  The ThermoFisher KingFisher Flex system weighs 62 pounds, and it is not fully automated; extracting nucleic acids from a stool sample still requires significant hands-on activity.  The PDQeX device discussed in the PNAS publication is somewhat smaller — though still substantially larger than the illustrated system — but it also requires significant hands-on sample preparation, and was not "in the marketplace" at the time of invention.  A similar situation occurred in Ariad: Ariad attempted to show possession of a decoy molecule that inhibits NF-κB activity using a publication that post-dated the invention.  The CAFC stated that "the disclosure in a later publication cannot, as a matter of law, establish that the inventor in this case possessed using decoy molecules to reduce NF-κB" (at 1176).  Likewise, in this application, Applicant cannot show possession of the invention by relying on later publications such as documentation about the PDQeX system.  The preponderance of the evidence — all evidence — indicates that the functions of extracting and purifying DNA from stool samples required apparatuses far larger than the one apparatus scantly disclosed in the instant application.
Applicant further asserts that "a miniaturized testing chamber is clearly not impossible to achieve, and the Office Action's official notice regarding as such impossibility is flawed" (p. 7).

Applicant further asserts that "the Office Action's interpretation of the testing chamber as being too small to facilitate DNA analysis in every single embodiment inappropriately confines the claims to the exemplary, non-limiting embodiment depicted in Fig. 13 of the present Specification" (p. 8).
This argument is not consistent with the examiner's rationale for rejection, and it is based on an improper interpretation of the claim scope.  The rationale does not "confine[] the claims to the exemplary, non-limiting embodiment depicted" in the disclosure.  Rather, the rationale is based on the interpretation that claim 2 encompasses many different possible embodiments of "testing chambers".  In other words, the "testing chamber" of claim 2 is generic.  But the genus must encompass a testing chamber that is part of a device that "can be fully and/or partially submerged in the toilet water (e.g., by being affixed to and/or integrated into a side of the toilet bowl, and so on)" (¶ 00125), as illustrated in Fig. 6.  The genus must also encompass a testing chamber that is part of "a modular/portable device that can be affixed to the inside of a toilet bowl", which is illustrated in Fig. 13 and described in ¶¶ 00158–00159.  The genus must encompass these species of "testing chambers" because they are the only testing chambers disclosed in the specification.   To interpret the claimed system, and its testing 
Like the claims in Ariad, the instant application claims a genus of testing chambers not by their structure, but by the functional description that it "receives the sample from an inlet and in which the DNA sequencer analyzes the sample".  As established in Ariad, 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. (Ariad at 1171).

Like the claims in Ariad, the instant application claims a genus of testing chambers not by their structure, but by the functional description that the chamber "receives the sample from an inlet and in which the DNA sequencer analyzes the sample".  The disclosure illustrates the structure of only two species within this genus: a testing chamber as illustrated in Fig. 6 and described in ¶¶ 00125, and a testing chamber as illustrated in Fig. 13 and described in ¶¶ 00158–00159.  For the claim to meet the requirement of § 112(a), that disclosure of these species must be sufficient to support a claim to the entire genus.  In this instance, the disclosure is not sufficient.
"[T]he specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed. … [I]t is the specification itself that must demonstrate possession" (Ariad at 1172).  "As this court [i.e. the CAFC] has repeatedly stated, the purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as Ariad at 1174; internal quotations omitted).  As explained above, the originally-filed disclosure, coupled with what is well-known in the art, does not provide sufficient evidence that Applicant possessed a device consistent with the illustrative embodiment of the invention.  The specification itself does not provide sufficient evidence that Applicant's inventive contribution to the field supports a claim to all systems that fall within the scope of the claims, specifically those having "a testing chamber that receives the sample from an inlet and in which the DNA sequencer analyzes the sample".  Any other possible embodiments of the invention that may be encompassed by the claims are not disclosed.  So the originally-filed disclosure is inadequate: the specific illustrated embodiment is impossibly small to perform the claimed functions, and "the embodiments described in paragraph [00125] [that] are not too small to house such machinery" (cf. Reply, p. 8) are not sufficiently described or illustrated to show possession of the invention because they do not show the structure of a testing chamber that performs the claimed functions.  Either way, the originally-filed disclosure fails to support the claim language.  "[M]erely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species" (Ariad at 1171).  Applicant has not even adequately shown invention of one species.
While the examiner agrees that "the subject claims encompass testing chambers coupled to and/or manufactured as part of a smart-toilet … which one of ordinary skill would clearly understand as being appropriately sized to facilitate the described functions" (Reply, p. 12), again, Applicant is inappropriately conflating the scope of the claims and the content of the disclosure, contrary to the principles set forth in Ariad: "claims define and circumscribe, the written description discloses and teaches" (Ariad at 1169).  In this case, regardless of the subject matter circumscribed by the claims, the written description does not disclose or teach how to implement the invention, because the disclosed Ariad at 1173).  While the claimed invention may not require undue experimentation to implement, the specification does not adequately show that Applicant actually possessed the disclosed subject matter.
The remaining arguments against the rejection (Reply, pp. 8–12) are not persuasive, because they are based on the faulty premise that the rationale for rejection limits the claims to only the embodiment illustrated in Fig. 13.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Olle, et al. (US 2012/0149584); Dewar (US 2017/0067806) and Sidorsky, et al. (US 2014/0017720).
This rejection is maintained verbatim from the previous Office action.

a.	"a processor …"
b.	"a deoxyribonucleic acid (DNA) sequencer …"
c.	"a filtration component …"
d.	"a processing component …"
e.	"a diagnostic component …"
f.	"a notification component …"
With respect to claim 1, Olle teaches a system for analyzing the microbiome of a subject and using the analysis to diagnose conditions in the subject.  This system comprises the following components:
a.	computational components that model and analyze biological data (0049), which necessitates a "processor" that performs these functions
b.	DNA analysis components that sequence isolated nucleic acids (0039–0040)
c.	means by which "urine or feces from a subject are collected, and the genomic and metabolic content isolated" (0038)
d.	computational analysis components that apply bioinformatics modeling and classification to the sequence data (0049)
e.	components that use the bioinformatics data for diagnosing disease and recommending treatment (0063–0064)
f.	creation of a diagnosis suggests that the subject is notified of that diagnosis
Olle does not teach that the DNA analysis components are "coupled to a toilet" or that the feces are collected by "a filtration component coupled to the toilet that collects the sample from the toilet".
Dewar teaches an "automated stool sampling device" comprising a toilet (102 @ Fig. 1) and mechanisms that filter a stool sample and transfer it to a sample tube (120 @ Fig. 1).

With respect to claim 2, Dewar teaches that the system has an inlet (104 @ Fig. 1), a sample collection tube (120 @ Fig. 1) and an outlet for the waste (106 @ Fig. 1).  Dewar does not teach that the DNA sequencing analysis is performed in the sample collection tube, but Olle teaches isolating and sequencing DNA obtained from stool samples, so the combination of these references suggests that DNA sequencing is performed on the sample in the tube.  Dewar also teaches that the waste stream exits the outlet to waste treatment (e.g. the sewer; 108 @ Fig. 1), whereas claim 2 states that the waste stream exits the outlet "back into the toilet".  But in the instant invention, once the waste is discharged into the toilet, it then proceeds to the sewer, so this minor rearrangement of parts without functional difference is not sufficient to patentably distinguish the claimed invention from the system of Dewar.
With respect to claim 3, Dewar teaches a pump (112 @ Fig. 1) that draws in the sample through the inlet and expels it through the outlet.
With respect to claim 4, Olle teaches that the system includes means for sequencing DNA (0040).
With respect to claim 5, Olle teaches that the system includes means for extracting DNA from the sample (0040); Dewar teaches that the pump "liquefies and homogenizes the stool as it traverses the pump" (0014); and Sidorsky teaches that the sample container can comprise an agitator (0086).
With respect to claim 6, Olle (0039) and Sidorsky (0082) both teach means for performing PCR on nucleic acids isolated from the sample.
prima facie obvious.

Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Olle, Dewar and Sidorsky as applied to claims 1 and 4 above, and further in view of Apte, et al. (US 2015/0213193).
This rejection is maintained verbatim from the previous Office action.
The combination of Olle, Dewar and Sidorsky teaches a system that obtains a stool sample from a subject, extracts nucleic acids from the microflora in the sample, sequences the nucleic acids, and performs diagnosis.  None of these references teaches "a bioinformatics component that assembles the at least one sequence read".
With respect to claims 7 and 8, Apte teaches obtaining a fecal sample from a subject (0035) and sequencing the nucleic acids from microorganisms found in the sample (0050).  Apte further teaches assembling the sequenced nucleic acids (0086) and identifying (i.e. "annotating") the assembled reads using reference databases (0094–0095).

With respect to claim 10, Olle teaches "two or more samples of interactions from one subject obtained at different points in time may be compared. The interactions undergoing measurable changes may reveal the presence of a developing microbiota-associated condition, or be used to track a subject's response to a treatment" (0069).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Apte — to that microorganisms in the microbiome can be identified by assembling the sequence reads and comparing them to reference sequences — and combined this step with the system of Olle, Dewar and Sidorsky.  Given that both Olle and Apte are directed to similar systems for analyzing microbiomes from biological samples, said practitioner would have readily predicted that the modification would successfully result in a system that obtains a stool sample from a subject, extracts nucleic acids from the microflora in the sample, sequences the nucleic acids, assembles the sequences, identifies the species of their origin, and performs diagnosis from all this bioinformatics data.  The invention is therefore prima facie obvious.

Claims 21–27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0271501) and Olle, et al. (US 2012/0149584).
This rejection is maintained verbatim from the previous Office action.
Claim 21 is directed to a smart-toilet system comprising a toilet and:
a.	"a processor …"
b.	"a deoxyribonucleic acid (DNA) sequencer …"

d.	"a processing component …"
e.	"a diagnostic component …"
f.	"a notification component …"
With respect to claim 21, Wang teaches a smart toilet that comprises
a.	"a data processor" (0040)
b.	an analyzer that performs tests on collected excrement (0040, 0057)
c.	a collection device (0057)
d.	a data processor that processes the test results from the analyzer (0040)
e,f.	a "smart terminal [that] receives data transmitted from a data processor [in the smart toilet] through a wireless transmission, performs analysis and interpretation, proposes health guidance" (0035)
Wang differs from the claimed invention in that the analyzer performs various biochemical tests (0057), whereas in the claimed invention, the analyzer is "a [DNA] sequencer".
With respect to claim 21, Olle teaches a system for analyzing the microbiome of a subject and using the analysis to diagnose conditions in the subject.  This system comprises the following components:
a.	computational components that model and analyze biological data (0049), which necessitates a "processor" that performs these functions
b.	DNA analysis components that sequence the nucleic acids isolated from the sample (0039–0040)
c.	means by which "urine or feces from a subject are collected, and the genomic and metabolic content isolated" (0038)

e.	components that use the bioinformatics data for diagnosing disease and recommending treatment (0063–0064)
f.	creation of a diagnosis suggests that the subject is notified of that diagnosis
Olle teaches that a person's microbiome affects their health, and analyzing the microbiome is useful for improving health (0008).  Olle does not teach that the feces are collected by "a filtration component that collects the sample from [a] toilet".  But as explained above, Wang teaches such an element, and further teaches that automated fecal sample collection is an advantageous feature of a system that analyzes fecal samples.
With respect to claim 22, Wang teaches that the system "performs analysis and interpretation" (002), which suggests a diagnosis (cf. 0004–0005), and "proposes health guidance" (0035).  Olle teaches that after diagnosis, the system can recommend an appropriate remedial action (0069).
With respect to claims 23 and 24, Olle teaches "two or more samples of interactions from one subject obtained at different points in time may be compared. The interactions undergoing measurable changes may reveal the presence of a developing microbiota-associated condition, or be used to track a subject's response to a treatment" (0069).
With respect to claim 25, Wang teaches that the system includes a user identification system (0045).
With respect to claim 26, Olle teaches that the recommendation may include a change in diet (0069).
Claim 27 is directed to a smart-toilet system comprising a toilet and:
a.	"a processor …"
b.	"a deoxyribonucleic acid (DNA) sequencer …"

d.	"a processing component …"
e.	"a diagnostic component …"
f.	"a notification component …"
g.	"a display …"
With respect to claim 27, Wang teaches a smart toilet that comprises
a.	"a data processor" (0040)
b.	an analyzer that performs tests on the collected excrement (0040, 0057)
c.	a collection device (0057)
d.	a data processor that processes the test results from the analyzer (0040)
e,f.	a "smart terminal [that] receives data transmitted from a data processor [in the smart toilet] through a wireless transmission, performs analysis and interpretation, proposes health guidance" (0035)
g.	the smart terminal also includes a display (5 @ Fig. 1)
Wang differs from the claimed invention in that the analyzer performs various biochemical tests (0057), whereas in the claimed invention, the analyzer is "a [DNA] sequencer".  Wang also does not teach that the processing component uses the sequencing data to characterize the sample.  
With respect to claim 27, Olle teaches a system for analyzing the microbome of a subject and using the analysis to diagnose conditions in the subject.  This system comprises the following components:
a.	computational components that model and analyze biological data (0049), which necessitates a "processor" that performs these functions
b.	means by which "urine or feces from a subject are collected, and the genomic and metabolic content isolated" (0038)

d.	computational analysis components that apply bioinformatics modeling and classification to the sequence data (0049); "two or more samples of interactions from one subject obtained at different points in time may be compared. The interactions undergoing measurable changes may reveal the presence of a developing microbiota-associated condition, or be used to track a subject's response to a treatment" (0069)
e.	components that use the bioinformatics data for diagnosing disease and recommending treatment (0063–0064)
f.	creation of a diagnosis suggests that the subject is notified of that diagnosis
g.	—
Olle teaches that a person's microbiome affects their health, and analyzing the microbiome is useful for improving health (0008).  Olle does not teach that the feces are collected by "a filtration component that facilitates automated collection of a sample of biological waste of the user from a toilet".  But as explained above, Wang teaches such an element, and further teaches that automated fecal sample collection is an advantageous feature of a system that analyzes fecal samples.
With respect to claim 30, as explained above, Wang teaches an automated toilet with sample collection, filtration and analysis components; and Olle teaches a system that automatically extracts DNA from a biological sample, sequences the DNA, and analyzes the microbiome in the sample using the sequences.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to combine the excrement analysis system of Wang with the microbiome analysis system of prima facie obvious.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Olle as applied to claim 27 above, and further in view of Monda, et al. (Oxidative Medicine and Cellular Longevity 2017).
This rejection is maintained verbatim from the previous Office action.
Olle teaches "applying an external perturbation, wherein the perturbation may cause a change in the composition, absolute number of microbes, or metabolic activity of the microbiota" (0069).  Olle teaches that the perturbation can be changes in diet or administration of a probiotic or other drug (0069), but does not teach that the perturbation is "an exercise to perform".
Monda teaches that "the available data strongly support that, in addition to other well-known internal and external factors, exercise appears to be an environmental factor that can determine changes in the qualitative and quantitative gut microbial composition with possible benefits for the host" (p. 5, bot. of col. 1 – top of col. 2).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add exercise recommendations to the diet, probiotic, or drug recommendations in the system of Wang and Olle, because Monda teaches that exercise can also have a beneficial effect on gut microbiomes.  Given that both Monda and the combination of Wang and Olle are directed to the role of gut microbiome in human prima facie obvious.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0271501); Qualls, et al. (US 2014/0246052); and Olle, et al. (US 2012/0149584).
This rejection is maintained verbatim from the previous Office action.
Claim 29 is directed to a smart-toilet system comprising a toilet and:
a.	"a processor …"
b.	"a sterilization component …"
c.	"a deoxyribonucleic acid (DNA) sequencer …"
d.	"a filtration component …"
e.	"a processing component …"
f.	"a diagnostic component …"
g.	"an artificial intelligence component …"
h.	"a notification component …"
Wang teaches a smart toilet that comprises
a.	"a data processor" (0040)
b.	—
c.	an analyzer that performs tests on collected excrement (0040, 0057)
d.	a collection device (0057)
e.	a data processor that processes the test results from the analyzer (0040)

Wang does not teach that the toilet includes "a sterilization component".
Qualls teaches a system that "provides for the automatic cleaning of an entire toilet bowel [sic]" (0002).  The system can be controlled by a microprocessor (0007–0008).  Qualls teaches that the automated system achieves several maintenance and sanitation benefits (0006).
Wang also differs from the claimed invention in that the analyzer performs various biochemical tests (0057), whereas in the claimed invention, the analyzer is "a [DNA] sequencer".  Wang also does not teach that the processing component uses the sequencing data to characterize the sample.  
Olle teaches a system for analyzing the microbiome of a subject and using the analysis to diagnose conditions in the subject.  This system comprises the following components:
a.	computational components that model and analyze biological data (0049), which necessitates a "processor" that performs these functions
b.	—
c.	DNA analysis components that sequence the nucleic acids isolated from the sample (0039–0040)
d.	means by which "urine or feces from a subject are collected, and the genomic and metabolic content isolated" (0038)
e.	computational analysis components that apply bioinformatics modeling and classification to the sequence data (0049); "two or more samples of interactions from one subject obtained at different points in time may be compared. The interactions undergoing measurable changes may reveal the presence of a developing microbiota-associated condition, or be used to track a subject's response to a treatment" (0069)

h.	creation of a diagnosis suggests that the subject is notified of that diagnosis
Olle teaches that a person's microbiome affects their health, and analyzing the microbiome is useful for improving health (0008).  Olle does not teach that the feces are collected by "a filtration component that facilitates automated collection of a sample of biological waste of the user from a toilet".  But as explained above, Wang teaches such an element, and further teaches that automated fecal sample collection is an advantageous feature of a system that analyzes fecal samples.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.
Prior to the time of invention, said practitioner would have been motivated to combine the automated toilet cleaning system of Qualls with the toilet having automated fecal collection, as taught by Wang, because Qualls teaches that automated cleaning of a toilet has several maintenance and hygiene advantages.  Given that the toilets of both Wang and Qualls include several robotic components controlled by a processor, said practitioner would have readily predicted that the combination would successfully result in a toilet that has automated functions of both collecting and analyzing feces, as well as cleaning the toilet bowl after use.
Prior to the time of invention, said practitioner also would have been motivated to combine the excrement analysis system of Wang and Qualls with the microbiome analysis system of Olle, because Olle teaches that genetic analysis of the microbiome is therapeutically useful, and because Wang teaches that automated collection of fecal samples is advantageous.  Given that both Wang and Olle are directed to automated analysis of fecal samples for diagnostic purposes, said practitioner would have readily predicted that the combination would successfully result in a system that automatically analyzes prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 23 Apr 2021, Applicant does not present any substantial arguments against the rejections of claims 1–10, 28 or 29 under 35 USC § 103 (pp. 13, 21).
With respect to the rejection of claims 21–28, Applicant asserts that "nothing in paragraph [0035] or in any other portion of Wang describes, suggests, or even hints that the smart terminal 5 is a mobile device" (pp. 15–16).
This is not a reasonable interpretation of the teachings of Wang: several explicit and implicit teachings of Wang suggest that this terminal is not a fixed component of the toilet seat.  First, if the terminal were fixed in place, the illustrated location of the device on the body of the toilet is inconvenient for user operation.  The user would have to bend and twist awkwardly while sitting on the toilet, or face the toilet and crouch to use the terminal.  Second, Wang explicitly teaches that terminal receives data through "wireless transmission".  If the terminal were a fixed component of the toilet seat, the data would be transmitted more conveniently, reliably, and cheaply by using wired transmission.  Third, Fig. 1 shows several parallel circumferential lines around the terminal, suggesting that illustration shows a removable terminal that is docked into a base or holder, as opposed to a terminal that is permanently fixed to the toilet.  Fourth, the size of the terminal is consistent with other hand-held, portable devices.  Fifth, merely making a component separable from an apparatus is not sufficient to render an invention non-obvious (MPEP 2144.04 § V.C).  All these together suggest that, contrary to Applicant's assertions, the terminal of Wang can be removed from the body of the toilet, allowing the user to operate it more conveniently while seated, or even outside the bathroom.  Hence, Wang teaches 
Applicant further asserts that "one of ordinary skill in the art would not have combined [Wang and Olle] since doing so … would require a substantial reconstruction of the invention of Wang" (p. 18).
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art" (In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)).  Necessitating a "substantial reconstruction" of the prior art device is not evidence that the claimed invention is non-obvious, absent evidence that the reconstruction was outside the ordinary skill in the art.  Applicant has provided no such evidence.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631